Delaplaine, J.,
delivered the opinion of the Court.
In 1947 Joseph Hobbs was sentenced by the Criminal Court of Baltimore to imprisonment in the Maryland Penitentiary for 20 years. In 1949 he applied to Chief Judge Smith for a writ of habeas corpus. After a hearing he was remanded to the custody of the Warden of the Penitentiary. He then applied for leave to appeal from that order, but the Court of Appeals on January 11, 1950, denied the application. At that time we found that he had made 28 applications to various courts for writs of habeas corpus or writs of error coram nobis. Hobbs v. Warden of Maryland Penitentiary, 194 Md. 722, 70 A. 2d 814.
He is now applying for leave to appeal from an order of Judge Tucker refusing a writ of habeas corpus. He alleges (1) that there were errors in the indictments on which he was convicted, (2) that he was not represented by counsel, and (3) that his witnesses were not present at the trial.
The application alleges the same grounds of complaint as his prior application, and therefore it will be denied. Code Supp. 1947, art. 42, sec. 3C.

Application denied, with costs.